NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 08-4114


                             ROBERTO MUNEZ-MORALES,

                                                   Petitioner,

                                              v.

                  ATTORNEY GENERAL OF THE UNITED STATES,

                                                   Respondent.


                           On Petition for Review of an Order of
                            the Board of Immigration Appeals
                               (Agency No. A045-553-116)


                             ORDER AMENDING OPINION


On May 11, 2010, this Court filed a not precedential opinion in the above entitiled
petition for review. Pursuant to 3 rd Cir. I.O.P. 5.4, counsel are to be listed on not
precedential opinions which were argued before the court.

The opinion which was filed on May 11, 2010 omitted the names of counsel. At the
direction of the Court, an amended opinion will be issued which conforms with 3 rd Cir.
I.O.P. 5.4.

For the Court,


Marcia M. Waldron, Clerk

Dated: May 17, 2010
CRG/cc: Steven A. Morley, Esq.
        Paul F. Stone, Esq.
        Lyle D. Jentzer, Esq.